OPINION — AG — (1) THE PARTICULAR CIRCUMSTANCES EXISTING THE PRESENT INSTANCE, (IF THE REDUCTION IS REQUESTED APPROPRIATIONS FOR A COUNTY HOSPITAL WAS MADE NECESSARY BY, AND IN ACCORDANCE WITH, THE PROVISION OF 68 O.S. 289 [68-289]), THE REAL AND PERSONAL PROPERTY ACQUIRED BY THE COUNTY FOR A COUNTY HOSPITAL MIGHT, LEGALLY, BE LEASED TO OTHERS TO OPERATE AS A HOSPITAL, BY THE PROPER AUTHORITIES OF THE COUNTY. (2) THE BOARD OF COUNTY COMMISSIONERS WOULD BE THE PROPER AUTHORITY TO ENTER INTO ANY SUCH LEASE. (19 O.S. 1 [19-1] 19 O.S. 3 [19-3]) (EITHER THE BOARD OF COUNTY COMMISSIONERS OR THE BOARD OF CONTROL APPOINTED TO OPERATE THE PROPERTY, WHEN COMPLETED, AS A HOSPITAL MIGHT LEGALLY LEASE TO OTHERS, TO OPERATE AS A HOSPITAL, THE REAL AND PERSONAL PROPERTY ACQUIRED BY THE COUNTY AS A COUNTY HOSPITAL) CITE: 19 O.S. 790 [19-790], ARTICLE X, SECTION 19 (JAMES C. HARKIN)